DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-16 and 18-21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Claims 1 and 21 includes both a first 
Claim 9 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  All of the In re Wands factors have been considered.  Based primarily on the breadth of the claims, the Examiner finds that claim 9 was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 9 includes embodiments where the non-retention set includes wait for interrupt.  These embodiments are enabled.  Claim 9 also includes embodiments where the non-retention set includes retention.  These embodiments are not enabled.  It is unclear how the non-retention set can include retention, since this is the exact opposite.  The Examiner suspects that this was intended to be the retention set instead like in claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 13-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Horrigan et al. (US 2004/0073751) in view of Walker (US 2015/0081980).
In regards to claims 1 and 21, Horrigan teaches an apparatus comprising:
power state determination circuitry to determine a power state of a processing circuit from among a plurality of allowed power states of the processing circuit (“Processor 50 requests, in response to either user input, system status information, or otherwise, to enter the C3 state, also within the G0 operating state. Processor 50 selects(320) a different G0 state. In this example, the C3 state.”, paragraph 0019; “The ACPI specification defines four CPU power states for the G0 working state: C0, C1, C2 and C3.”, paragraph 0042); and
control circuitry to issue a control signal indicating an item of data stored in a first cache (“Then the L1 cache is flushed (540).”, paragraph 0022), 
wherein,
conditional on the power state of the processing circuit being in a retention set comprising at least one of the allowed power states, the control circuitry issues a first further control signal to a second cache to indicate that the item of data is to be retained by the second cache (“In the C0 power state, the processor executes. In the C1 power 
conditional on the power state of the processing circuit being in a non-retention set comprising at least one of the allowed power states, the control circuitry issues a second further control signal to the second cache to indicate that retention of the item of data by the second cache is to be inhibited (“In the first case the OS will flush the system caches prior to entering the C3 state.”, paragraph 0055; “FIG. 3 illustrates a staged L2 cache flush in conjunction with a processor transition. … Processor 50 then signals cache controller 60 to flush (330) a first portion of the L2 cache.”, paragraph 0019);
wherein the retention set and the non-retention set are mutually exclusive (The C3 power state is mutually exclusive from the other power states);
in response to the second cache receiving the first further control signal, the second cache stores data (“In the C0 power state, the processor executes. In the C1 power state, the processor is in a low power state where it is able to maintain the context of the system caches.”, paragraphs 0043-0044).
Horrigan fails to teach that in response to the data being absent from the second cache, the second cache stores the data.  Walker teaches that in response to the data being absent from the second cache, the second cache stores the data (“When a processing unit 110, 115 needs to read or write a location in the system memory 135 for a conventional memory operation, the cache controller 119 first checks to see whether the desired memory location is included in one of the caches 112, 114, 117. … If this location is not included in the cache 112, 114, 117 (i.e., a cache miss), then the id.).
In regards to claim 2, Horrigan further teaches that values of the power state include two or more of: normal (“In the C0 power state, the processor executes.”, paragraph 0043), wait for interrupt (“Once the processor complex has been placed into the C2 power state, any interrupt (IRQ or reset) will bring the processor complex out of the C2 power state.”, paragraph 0050), retention (“The C3 state puts the designated processor and system into a power state where the processor's cache context is maintained, but it is not required to snoop bus master or MP CPU accesses to memory.”, paragraph 0052), powerdown, and cluster powerdown.
In regards to claim 13, Horrigan further teaches that the control signal corresponds with an operation to remove the item of data from the first cache (“Then the L1 cache is flushed (540).”, paragraph 0022).
Walker further teaches that the first cache is private to the processing circuit (“Each processor core 110 has its own L1 cache 210, each cluster 200 has an 
the power state determination circuitry is to determine a power state of a plurality of processing circuits, including the processing circuit (“Since both processor cores 110 in CPU cluster 1 are powered down, the whole cluster may be powered down, which flushes the L2 cache 220 to the L3 cache 230, thereby relocating the saved architectural states 240, 250 as shown in FIG. 6.”, paragraph 0026);
the control circuitry issues the first or second further control signal based on the power state of the plurality of processing circuits (“Since both processor cores 110 in CPU cluster 1 are powered down, the whole cluster may be powered down, which flushes the L2 cache 220 to the L3 cache 230, thereby relocating the saved architectural states 240, 250 as shown in FIG. 6.”, paragraph 0026); and
the second cache is shared by the plurality of processing circuits (“Each processor core 110 has its own L1 cache 210, each cluster 200 has an associated L2 cache 220, and the clusters 200 share an L3 cache 230.”, paragraph 0022)
In regards to claim 14, Walker further teaches that the control circuitry issues the second further control signal when at least a predefined proportion of the plurality of processing circuits, including the processing circuit, have a power state of powerdown (“Since both processor cores 110 in CPU cluster 1 are powered down, the whole cluster may be powered down, which flushes the L2 cache 220 to the L3 cache 230, thereby relocating the saved architectural states 240, 250 as shown in FIG. 6.”, paragraph 0026).
In regards to claim 15, Walker further teaches that the non-retention set includes cluster powerdown (“Since both processor cores 110 in CPU cluster 1 are powered down, the whole cluster may be powered down, which flushes the L2 cache 220 to the L3 cache 230, thereby relocating the saved architectural states 240, 250 as shown in FIG. 6.”, paragraph 0026).
In regards to claim 16, Horrigan further teaches the retention set includes normal (“In the C0 power state, the processor executes.”, paragraph 0043), wait for interrupt (“In the C2 power state, the processor is in a low power state where it is able to maintain the context of system caches.”, paragraph 0045; “Once the processor complex has been placed into the C2 power state, any interrupt (IRQ or reset) will bring the processor complex out of the C2 power state.”, paragraph 0050), and retention (“In the C1 power state, the processor is in a low power state where it is able to maintain the context of the system caches.”, paragraph 0044).
In regards to claim 18, Horrigan further teaches that in response to the second cache receiving the second further control and the data being stored in the second cache, the data is removed from the second cache (“First, if ways 0 to 3 are enabled and not flushed (736) then ways 0 to 3 are flushed (740).”, paragraph 0032).
In regards to claim 19, Horrigan further teaches that the first cache and the second cache form a cache hierarchy (“Processor 20 uses caches 30 and 40 in conjunction with memory 50 to speed up data access. Cache 30, the L1 cache, is typically smaller and faster than cache 40, the L2 cache.”, paragraph 0012); and
the second cache is at a higher level of the cache hierarchy than the first cache (“Processor 20 uses caches 30 and 40 in conjunction with memory 50 to speed up data 
In regards to claim 20, Horrigan further teaches that the power state is an intended power state (“Processor 50 requests, in response to either user input, system status information, or otherwise, to enter the C3 state, also within the G0 operating state. Processor 50 selects(320) a different G0 state. In this example, the C3 state.”, paragraph 0019).

Claims 3-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Horrigan et al. (US 2004/0073751) in view of Walker (US 2015/0081980) and Jacob et al. (Memory Systems).
In regards to claim 3, Horrigan further teaches that the control signal corresponds with an operation to remove the item of data from the first cache (“Then the L1 cache is flushed (540).”, paragraph 0022).
Horrigan in view of Walker fails to teach that the first cache and the second cache are private to the processing circuit.  Jacob teaches that the first cache and the second cache are private to the processing circuit (“In such a case, each core has its own private cache hierarchy.”, page 246, paragraph 1) because it is a simple strategy (page 246, paragraph 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Horrigan with Walker and Jacob such that the first cache and the second cache are private to the processing circuit because it is a simple strategy (id
In regards to claim 4, Horrigan further teaches that the retention set includes is normal, wait for interrupt or retention (“In the C0 power state, the processor executes.”, paragraph 0043).
In regards to claim 5, Walker further teaches that the non-retention set includes powerdown (“To save system power, one or more of these cores can be powered off when not being utilized. For example, a processor core may be powered down when the processing load is light.”, paragraph 0004) or cluster powerdown (“Since both processor cores 110 in CPU cluster 1 are powered down, the whole cluster may be powered down, which flushes the L2 cache 220 to the L3 cache 230, thereby relocating the saved architectural states 240, 250 as shown in FIG. 6.”, paragraph 0026).
In regards to claim 6, Horrigan further teaches that the control signal corresponds with a response to a snoop operation issued from a further processing circuit, to access the item of data from the first cache (“The processor complex is able to snoop bus master or MP CPU accesses to memory while in the C2 state.”, paragraph 0050); and
the first cache is the second cache (“Processor 50 then signals cache controller 60 to flush (330) a first portion of the L2 cache.”, paragraph 0019).
Horrigan in view of Walker fails to teach that the second cache is private to the processing circuit.  Jacob teaches that the second cache is private to the processing circuit (“In such a case, each core has its own private cache hierarchy.”, page 246, paragraph 1) because it is a simple strategy (page 246, paragraph 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Horrigan with Walker and Jacob such that the second cache is private to the processing circuit because it is a simple strategy (id
In regards to claim 7, Walker further teaches that the non-retention set includes powerdown (“To save system power, one or more of these cores can be powered off when not being utilized. For example, a processor core may be powered down when the processing load is light.”, paragraph 0004) or cluster powerdown (“Since both processor cores 110 in CPU cluster 1 are powered down, the whole cluster may be powered down, which flushes the L2 cache 220 to the L3 cache 230, thereby relocating the saved architectural states 240, 250 as shown in FIG. 6.”, paragraph 0026).
In regards to claim 8, Walker further teaches that when the power state of the processing circuit is the retention set, the control circuitry issues a still further control signal to shared storage circuitry (Figure 6 shows L3 Cache 230 without any grey shading, while CPU Cluster1 is shaded in gray; “The powering down of CPU3 is denoted by the gray shading.”, paragraph 0025);
the shared storage circuitry is shared by the processing circuit and the further processing circuit (Figure 6 shows how CPU2 and CPU3 both access L3 Cache 230); and
the still further control signal indicates that the item of data is to be retained by the shared storage circuitry (“Since both processor cores 110 in CPU cluster 1 are powered down, the whole cluster may be powered down, which flushes the L2 cache 220 to the L3 cache 230, thereby relocating the saved architectural states 240, 250 as shown in FIG. 6.”, paragraph 0026).
In regards to claim 9, Horrigan further teaches that the non-retention set includes wait for interrupt or retention (“Once the flush is complete, the first portion is disabled (340), and the interrupts are serviced (350).”, paragraph 0019).
In regards to claim 11, Horrigan further teaches that the retention set includes wait for interrupt or retention (“Processor 50 selects(320) a different G0 state. In this example, the C3 state.”, paragraph 0019); and
the control circuitry issues the first further control signal or the second further control signal in further dependence on how long the processing circuit has had the power state (“Processor 50 then signals cache controller 60 to flush (330) a first portion of the L2 cache. … The second and last portion of the cache is then flushed (360).”, paragraph 0019, The second portion of the cache is only flushed after the new state is selected for long enough that the first portion of the cache can be flushed).
In regards to claim 12, Horrigan further teaches that the retention set includes normal (“In the C0 power state, the processor executes.”, paragraph 0043); and
the control circuitry issues the first further control signal indicating that the item of data is to be retained by the second cache (“Once the transition is complete, the entire L2 cache is enabled (480).”, paragraph 0021).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Horrigan et al. (US 2004/0073751) in view of Walker (US 2015/0081980), Jacob et al. (Memory Systems), and Manne et al. (US 2014/0181413).
In regards to claim 10, Horrigan further teaches that the retention set includes wait for interrupt or retention (“Once the processor complex has been placed into the C2 power state, any interrupt (IRQ or reset) will bring the processor complex out of the C2 power state.”, paragraph 0050).
Horrigan in view of Walker and Jacob fails to teach that the control circuitry issues the first further control signal or the second further control signal in further dependence on how recently the item of data has been accessed from the second cache.  Manne teaches that the control circuitry issues the first further control signal or idle=2, then the modified data in half the ways (the least recently used ways) may be evicted.”, paragraph 0047) in order to minimize the amount of dirty data in the cache (paragraph 0005).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Horrigan with Walker, Jacob, and Manne such that the control circuitry issues the first further control signal or the second further control signal in further dependence on how recently the item of data has been accessed from the second cache in order to minimize the amount of dirty data in the cache (id.).

Response to Arguments
Applicant’s arguments, see page 8, filed 18 June 2021, with respect to the 102 rejection have been fully considered and are persuasive.  The 102 rejection of the previous office action has been withdrawn.
Applicant's remaining arguments filed 18 June 2021 have been fully considered but they are not persuasive.
The Examiner disagrees that Horrigan fails to teach claim feature (a).  Flushing the cache does indicate an item of data stored in a first cache.  In fact, it indicates all items of data stored in a first cache because it is targeted to the first cache.
The Examiner has incorporated Walker to teach that the item of data is stored in the second cache in response to the data being absent from the second cache.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        21 July 2021